Citation Nr: 0117166	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  96-27 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a liver disorder.

5.  Entitlement to service connection for torn ligament and 
cartilage in the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1988 to 
February 1995 with a reported 13 years, 7 months and 23 days 
of prior, active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Houston, Texas 
which granted service connection for degenerative joint 
disease of the knees, and assigned each knee a 10 percent 
disability evaluation, effective March 1, 1995, and denied 
service connection for hypertension, a liver disorder and a 
torn ligament and cartilage in the left knee.

The Board notes that the veteran had requested a Travel Board 
hearing on VA Form 9.  The hearing was scheduled in February 
2001.  The veteran, however, failed to report to the hearing 
and did not request that it be rescheduled.

The Board observes that, in a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) received in March 
1995, the veteran requested service connection for a right 
patella disorder.  This issue has not been developed or 
adjudicated by the RO.  Therefore, it is referred to the RO 
for appropriate action.

The claim of entitlement to service connection for a torn 
ligament and cartilage in the left knee requires additional 
development and is addressed in the Remand section of this 
decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims for evaluations in excess 
of 10 percent for degenerative joint disease of the right and 
left knees, and for his claims of service connection for 
hypertension and a liver disorder, has been obtained by the 
RO.

2.  The veteran's range of motion of each knee was 0 to 135 
degrees at the time of the April 1995 VA examination.

3.  The veteran's degenerative joint disease of the knees was 
not productive of moderate symptoms from March 1, 1995, 
through July 13, 1998.

4.  The veteran's degenerative joint disease of the knees was 
not productive of a dislocated semilunar cartilage with 
frequent episodes of locking and effusion into the knee 
joints from March 1, 1995, through July 13, 1998.

5.  The veteran's knees did not manifest a limitation of 
motion to at least 30 degrees of flexion and 15 degrees of 
extension from March 1, 1995, through July 13, 1998.

6.  The veteran did not have an impairment of the tibias and 
fibulas, manifested by malunion, with moderate knee 
disabilities from March 1, 1995, through July 13, 1998.

7.  The veteran's degenerative joint disease of the right 
knee has been productive of severe symptoms since July 14, 
1998.

8.  The veteran's range of motion of the right knee was 0 to 
105 degrees at the time of the July 1998 VA examination, and 
0 to 125 at the time of the June 2000 VA examination.

9.  The veteran's right knee has not manifested a limitation 
of motion to at least 30 degrees of extension since July 14, 
1998.

10.  The veteran has not had an impairment of the right tibia 
and fibula, manifested by malunion, which required a knee 
brace since July 14, 1998.

11.   The veteran's degenerative joint disease of the left 
knee has been productive of moderate symptoms since July 14, 
1998.

12.  The veteran's range of motion of the left knee was 0 to 
110 degrees at the time of the July 1998 VA examination, and 
0 to 125 at the time of the June 2000 VA examination.

13.  The veteran's left knee has not manifest a limitation of 
motion to at least 15 degrees of flexion and 20 degrees of 
extension since July 14, 1998.

14.  The veteran has not had an impairment of the left tibia 
and fibula, manifested by malunion, which required a knee 
brace since July 14, 1998.

15.  There is no competent evidence of record which shows 
that the veteran had chronic hypertension during service, 
hypertension which became manifest to a degree of 10 percent 
within one year following his separation from service, or 
that he currently has hypertension.

16.  There is no competent evidence of record which shows 
that the veteran had a liver disorder during service or that 
he currently has a liver disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee from March 
1, 1995, to July 13, 1998, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5258, 5260, 5261, 5262 
(2000).

2.  The criteria for assignment of a 30 percent evaluation 
for degenerative joint disease of the right knee have been 
met from July 14, 1998.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5256, 5257, 5258, 5260, 5261, 5262 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee from March 1, 
1995, to July 13, 1998, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5258, 5260, 5261, 5262 
(2000).

4.  The criteria for assignment of a 20 percent evaluation 
for degenerative joint disease of the left knee have been met 
from July 14, 1998.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5256, 5257, 5258, 5260, 5261, 5262 (2000).

5.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

6.  The criteria for service connection for a liver disorder 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 

106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluations of Service-Connected Knee Disabilities

A.  Law and Regulations  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).
Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991). 
The United States Court of Appeals for Veterans Claims (the 
Court) has held that a claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim, as opposed to a new 
claim for increase.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.

The veteran's degenerative joint disease of the knees may be 
rated under Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 
5260, 5261 and 5262.

Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).

Diagnostic Code 5256 provides for the evaluation of ankylosis 
(bony fixation) of the knee.  When ankylosis is at a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, a rating of 30 percent is 
warranted.  When the ankylosis is in flexion between 10 and 
20 degrees, a rating of 40 percent is warranted.  When the 
ankylosis is in flexion between 20 and 45 degrees, a rating 
of 50 percent is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2000).

Diagnostic Code 5257 provides that when there is recurrent 
slight subluxation or lateral instability or other slight 
impairment of a knee, a 10 percent rating will be assigned, 
and when there is recurrent moderate subluxation or lateral 
instability or other moderate impairment of a knee, a 20 
percent evaluation will be assigned.  A 30 percent evaluation 
requires severe recurrent subluxation or severe lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).

Diagnostic Code 5258 provides that evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint will warrant a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2000).

Diagnostic Code 5260 provides that a 10 percent rating is 
warranted when flexion is limited to 45 degrees and a 20 
percent rating is warranted when flexion is limited to 30 
degrees.  A 30 percent rating is warranted when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2000).

Diagnostic Code 5261 provides that a 10 percent rating is 
warranted when extension is limited to 10 degrees and a 20 
percent rating is warranted when extension is limited to 15 
degrees.  A 30 percent evaluation is warranted when extension 
is limited to 20 degrees.  When extension is limited to 30 
degrees, a rating of 40 percent is warranted.  When extension 
is limited to 45 degrees, a rating of 50 percent may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

Diagnostic Code 5262 provides for a 10 percent rating for an 
impairment of the tibia and fibula manifested by malunion, 
with slight knee or ankle disability, and a 20 percent rating 
for an impairment of the tibia and fibula, manifested by 
malunion, with moderate knee or ankle disability.  Malunion 
of the tibia and fibula with marked knee or ankle disability 
warrants a 30 percent evaluation.  A 40 percent evaluation is 
warranted for nonunion of the tibia and fibula when there is 
loose motion requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2000).

The Court has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, the 
Court more recently noted that when a diagnostic code is not 
predicated on lost range of motion, sections 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

B.  Analysis  

After reviewing the record, the Board is satisfied that all 
relevant, available evidence is on file and that the 
statutory duty to assist the veteran in the development of 
evidence relevant to his claims for evaluations in excess of 
10 percent for degenerative joint disease of the right and 
left knee has been obtained by the RO.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  The veteran has not identified any additional 
evidence relevant to these issues which the RO has not 
attempted to obtain.  The RO informed the veteran of the 
pertinent law and regulations, and advised him of the type of 
evidence needed to support his claims in the Statement of the 
Case dated in January 1996 and the Supplemental Statement of 
the Case dated in July 2000.

1.  Evaluation of Right and Left Knee Disabilities from March 
1, 1995, through July 13, 1998

Initially, the Board notes that evaluations in excess of 10 
percent are not warranted for the veteran's degenerative 
joint disease of the knees under Diagnostic Code 5003, as his 
range of bilateral knee motion was 0 to 135 degrees at the 
time of his April 1995 VA examination.  It is likewise clear 
that Diagnostic Code 5256 is not applicable to this case as 
there has been no showing or finding of ankylosis relative to 
the veteran's right or left knee from March 1, 1995, through 
July 13, 1998.

The Board finds that evaluations in excess of 10 percent are 
not warranted for the veteran's degenerative joint disease of 
the knees under Diagnostic Code 5257.  Increased ratings 
under this code require the evidence show that his right and 
left knee exhibited moderate subluxation or instability.  
This is not shown by the evidence dated from March 1, 1995, 
to July 13, 1998.  In particular, the April 1995 VA 
examination report shows that his knees were negative for 
atrophy and that the ligaments were intact.  This report also 
shows that X-ray examinations of his knees revealed only 
"minimal" degenerative joint disease changes.  As such, it 
does not appear that the degenerative joint disease of the 
veteran's knees was mild in nature from March 1, 1995, 
through July 13, 1998.  Thus, evaluations in excess of 10 
percent are not warranted for the veteran's degenerative 
joint disease of the knees under Code 5257.

Evaluations in excess of 10 percent are not warranted for the 
veteran's degenerative joint disease of the knees under 
Diagnostic Code 5258.  An increased rating under this 
diagnostic code requires evidence of dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the knee joints.  This is not shown by the 
evidence dated from March 1, 1995, through July 13, 1998.  
Rather, while the April 1995 VA examination report shows that 
he experienced pain in his knees, it is totally devoid of any 
report or clinical finding that the semilunar 

cartilage in either knee was dislocated, or that there was 
effusion into either knee joint.  Consequently, evaluations 
in excess of 10 percent are not warranted for the veteran's 
degenerative joint disease of the knees under Code 5258.

Evaluations in excess of 10 percent are not warranted for the 
veteran's degenerative joint disease of the knees under 
Diagnostic Codes 5260 and 5261.  Specifically, as reported 
earlier, the April 1995 VA examination report shows that his 
range of bilateral knee motion was 0 to 135 degrees.  As 
such, the evidence dated from March 1, 1995, through July 13, 
1998, does not show that the range of motion of each knee was 
limited to at least 30 degrees of flexion.  Therefore, 
evaluations in excess of 10 percent are not warranted under 
Diagnostic Code 5260.  Likewise, as the range of motion of 
each knee is not shown to have been limited to at least 15 
degrees of extension during this period, evaluations in 
excess of 10 percent are not warranted under Diagnostic Code 
5261.

Evaluations in excess of 10 percent are also not warranted 
for the veteran's degenerative joint disease of the knees 
under Diagnostic Code 5262.  An increased evaluation under 
this code requires that the evidence show an impairment of 
the tibia and fibula, manifested by malunion, with moderate 
knee disability.  In this case, the evidence dated from March 
1, 1995, through July 13, 1998, presents no report or finding 
of malunion of the tibias or fibulas of the veteran's knees.  
In addition, for the reasons outlined earlier, this evidence 
shows that his right and left knee disabilities were most 
appropriately classified as no more than mild in nature 
during that time.  Thus, evaluations in excess of 10 percent 
are not warranted for the veteran's degenerative joint 
disease of either knee under Diagnostic Code 5262, for the 
period from March 1, 1995, through July 13, 1998.

2.  Evaluation of the Right Knee Disability from July 14, 
1998

The Board finds that a 30 percent evaluation is warranted for 
the veteran's degenerative joint disease of the right knee 
under Diagnostic Code 5257, effective 

from July 14, 1998.  A 30 percent rating under this code 
requires that the evidence shows that the veteran has severe 
subluxation or severe instability of the knee.  This is 
demonstrated by the evidence dated since July 14, 1998.  
Specifically, a VA examination report, dated July 14, 1998, 
shows that the veteran reported that he was unable to run at 
all or walk more than one block.  The report also shows that 
the VA examiner diagnosed the veteran as having degenerative 
arthritis in the right knee which was "moderate to severe."  
The June 2000 VA examination report shows that another VA 
examiner again classified the degenerative arthritis in the 
veteran's right knee as "moderate to severe."  As such, the 
Board concludes that the degenerative joint disease of his 
right knee has been severe in nature since July 14, 1998.  
Therefore, a 30 percent rating is warranted for the 
degenerative joint disease of the veteran's right knee under 
Code 5257.

It is observed that an evaluation in excess of 30 percent is 
not warranted for degenerative joint disease of the veteran's 
right knee under Diagnostic Code 5003, as his range of right 
knee motion was 0 to 105 degrees at the time of the July 1998 
VA examination, and 0 to 125 at the time of the June 2000 VA 
examination.

The evidence dated since July 14, 1998, does not show 
ankylosis of the veteran's right knee.  Consequently, 
Diagnostic Code 5256 is inapplicable in this case.  In 
addition, a rating in excess of 30 percent is unavailable 
under Diagnostic Codes 5258 and 5260.

An evaluation in excess of 30 percent is not warranted for 
the veteran's degenerative joint disease of the right knee 
under Diagnostic Code 5261.  A 40 percent rating under this 
code requires that the veteran's right knee extension be 
limited to 30 degrees.  This is not demonstrated by the 
evidence dated since July 14, 1998.  Specifically, as noted 
earlier, the veteran's range of right knee motion was 0 to 
105 degrees at the time of the July 1998 VA examination, and 
0 to 125 at the time of the June 2000 VA examination.  Thus, 
the range of right knee motion has not been shown to be 
limited to at least 30 degrees of extension, which is the 
basis of an evaluation in excess of 30 percent under 
Diagnostic Code 5261.

An evaluation in excess of 30 percent is also not warranted 
for the veteran's degenerative joint disease of the right 
knee under Diagnostic Code 5262.  An increased evaluation 
under this code provision requires impairment of the right 
tibia and fibula, manifested by malunion, requiring a brace.  
In this case, the evidence dated since July 14, 1998, is 
devoid of any report or clinical finding of malunion of the 
veteran's right tibia and fibula.  Moreover, it does not show 
that the degenerative joint disease of his right knee has 
required him to wear a brace.  Thus, an evaluation in excess 
of 30 percent is not warranted for the veteran's degenerative 
joint disease of the right knee under Diagnostic Code 5262.

3.  Evaluation of the Left Knee Disability from July 14, 1998

The Board finds that a 20 percent evaluation is warranted for 
the veteran's degenerative joint disease of the left knee 
under Diagnostic Code 5257.  A 20 percent rating under this 
code requires the evidence to show that the veteran has 
moderate subluxation or moderate instability of his left 
knee.  This is demonstrated by the evidence dated since July 
14, 1998.  In this case, both the July 14, 1998, and June 
2000 VA examination reports show that the veteran was 
diagnosed as having degenerative arthritis in the left knee 
which was "mild to moderate."  Thus, the Board concludes 
that the degenerative joint disease of his left knee has been 
moderate in nature since July 14, 1998.  Therefore, a 20 
percent rating is warranted for the degenerative joint 
disease of the veteran's left knee under Code 5257.

An evaluation in excess of 20 percent is not warranted for 
the degenerative joint disease of the veteran's left knee 
under Diagnostic Code 5003, as his range of left knee motion 
was 0 to 110 degrees at the time of the July 1998 VA 
examination, and 0 to 125 at the time of the June 2000 VA 
examination.

As the evidence dated since July 14, 1998, does not include a 
finding of ankylosis relative to the veteran's left knee, 
Diagnostic Code 5256 is inapplicable in this case.  A rating 
in excess of 30 percent is also inappropriate under 
Diagnostic Code 5258 because, as reported earlier, 20 percent 
is the maximum evaluation available under Diagnostic Code 
5258.

An evaluation in excess of 20 percent is not warranted for 
the veteran's degenerative joint disease of the left knee 
under Diagnostic Codes 5260 and 5261.  Specifically, as 
reported earlier, the veteran's range of left knee motion was 
0 to 110 degrees at the time of the July 1998 VA examination, 
and 0 to 125 at the time of the June 2000 VA examination.  
Thus, as the evidence dated since July 14, 1998 does not show 
that his range of left knee motion has been limited to at 
least 15 degrees of flexion, an evaluation in excess of 10 
percent is unwarranted under Code 5260.  Moreover, as the 
veteran's range of left knee motion is not shown to have been 
limited to at least 20 degrees of extension, an evaluation in 
excess of 20 percent is not warranted under Diagnostic Code 
5261.

An evaluation in excess of 20 percent is also not warranted 
for the veteran's degenerative joint disease of the left knee 
under Diagnostic Code 5262.  The evidence dated since July 
14, 1998, is devoid of any report or clinical finding of 
malunion of the veteran's left tibia and fibula.  Moreover, 
it is negative for any finding that the degenerative joint 
disease of his left knee has required him to wear a brace.  
Thus, an evaluation in excess of 20 percent is not warranted 
for the veteran's degenerative joint disease of the left knee 
under Diagnostic Code 5262.

4.  Additional Matters

The Board has considered whether the veteran is entitled to 
increased evaluations for degenerative joint disease of the 
knees based on his complaints of pain and functional 
limitation.  However, the evaluations assigned under 
Diagnostic Code 5257 specifically encompass dysfunction due 
to pain or functional limitation due to instability.  As 
such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable in this instance.  Johnson, 9 Vet. App. at 7; 
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).

The Board finds that these claims do not present such 
exceptional or unusual disability pictures as to warrant 
extraschedular ratings under the provisions of 

38 C.F.R. § 3.321(b)(1) (2000).  The evidence does not show 
that the veteran has been hospitalized frequently for 
degenerative joint disease of the knees since March 1, 1995.  
In addition, while the June 2000 VA examination report shows 
that the examiner found that the veteran's degenerative joint 
disease of the knees had somewhat limited his employment 
activities, this report also shows that the veteran was 
employed as a middle school teacher and coach.  As such, the 
evidence does not show that the degenerative joint disease of 
the veteran's knees has caused a marked interference with 
employment since March 1, 1995.  Therefore, the evidence 
shows that the overall disability picture has not risen to a 
level which would warrant assigning these disabilities 
evaluations greater than the ones set forth above.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b)(1) (2000).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides a 
basis on which to assign disability evaluations greater than 
the ones set forth above.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting higher evaluations for the 
veteran's degenerative joint disease of the knees.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).

The June 2000 VA examination report shows that the examiner 
opined that the degenerative process in the veteran's knees 
would likely lead to total joint replacement.  The Board 
notes that the ratings herein assigned to the veteran's 
degenerative joint disease of the knees relate only to the 
severity of these disabilities since March 1, 1995, rather 
than their potential severity.  If, in the future, there is 
an increase in the severity of the veteran's degenerative 
joint disease of the knees then it would be appropriate for 
him at that time to initiate another claim for a higher 
disability evaluation.

II.  Service Connection for Hypertension and Liver Disorder

A.  Law and Regulations  

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).

Additionally, where hypertension and, or, cirrhosis of the 
liver, becomes manifest to a degree of 10 percent within one 
year from the date of termination of service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).

The term hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  A 10 percent rating is 
warranted for hypertension with diastolic blood pressure 
predominantly 100 or more.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1) (2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts shown in every 
case.  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2000).

It appears that the veteran's complete service medical 
records may not be available for review.  Apparently, some of 
the records have been lost.  However, there are numerous 
service medical records available for review, including the 
veteran's separation examination reports.

Where service medical records are not available, the Board's 
obligations to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

B.  Analysis  

The Board is satisfied that all relevant, available evidence 
is on file and that the statutory duty to assist the veteran 
in the development of evidence relevant to his claims of 
service connection for hypertension and a liver disorder has 
been satisfied by the RO.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107).

1.  Hypertension

The Board finds that the evidence does not support service 
connection for hypertension.  The veteran's available service 
medical records include a July 1994 evaluation report of his 
heart and vascular system that reveal normal findings.  At 
that time, his blood pressure was 142/112.  In an 
accompanying Report of Medical History, the veteran indicated 
that he had had high or low blood pressure.  An October 1994 
service separation examination report does not include any 
findings which show that he had heart or vascular system 
abnormalities during service.  At that time, his blood 
pressure reading was 112/74.  In an accompanying Report of 
Medical History, the veteran indicated that he had had high 
or low blood pressure.  Later that month, he had a blood 
pressure reading of 134/94.  However, a December 1994 record 
includes a notation that he had hypertension.  In addition, a 
statement dated in January 1995 by a military clinician, 
trained as a Doctor of Osteopathy, noes that the veteran 
reportedly had been on antihypertensive medication for 
borderline hypertension from September 1988 to May 1992, at 
which time the medication was discontinued.  This clinician 
noted that he only began to treat the veteran in may 1993.  
Accordingly, his knowledge of the veteran's antihypertension 
treatment was based on history from the veteran.  Although 
these records indicate that the veteran was treated for 
borderline hypertension for a few years during service, the 
records show that he was not diagnosed with hypertension at 
the time of separation from service and the records do not 
show that the veteran had chronic hypertension in service.

In addition, the veteran's post-service medical records do 
not show that he had hypertension which became manifest to a 
degree of 10 percent within one year following his separation 
from service.  The April 1995 VA examination report shows 
that his blood pressure reading was 125/78, and the examiner 
noted that hypertension was not found on examination.  The 
Board acknowledges that a December 1995 VA examination report 
shows that the veteran's blood pressure was 141/91.  However, 
this report does not show that his diastolic blood pressure 
was 100 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note (1) (2000).  As such, it does not show that the 
veteran's hypertension became manifest to a degree of 10 
percent within one year following his separation from 
service.  See 38 C.F.R. §§ 3.307 and 3.309 (2000).

The Board also emphasizes that the remainder of the evidence 
is devoid of any clinical findings that the veteran currently 
has hypertension.  While the June 2000 VA examination report 
includes a notation that he had hypertension, this notation 
appears to be based on a history provided by the veteran and 
is not a medical determination.  Moreover, this examination 
report does not include a blood pressure reading or a 
diagnosis of hypertension.  As such, the June 2000 VA 
examination report does not show that the veteran currently 
has hypertension.  Thus, the Board concludes that the post-
service evidence does not show that he had hypertension which 
became manifest to a degree of 10 percent within one year 
following his separation from service, or that he currently 
has hypertension.  Consequently, the veteran's claim of 
service connection for hypertension must be denied.

2.  Liver Disorder

The Board finds that the evidence does not support service 
connection for a liver disorder.  The available service 
medical records include an August 1989 report of a computed 
axial tomography (CAT) scan of the veteran's abdomen that 
reveals a focal area of decreased attenuation of the left 
lobe of his liver.  It was noted that this could represent a 
metastatic spread of disease.  However, later that month, an 
ultrasound of his liver revealed a fatty and a probable 
cholesterol polyp.  The July 1994 examination report is 
negative for any liver disorder.  Moreover, in the 
accompanying Report of Medical History, the veteran indicated 
that he did not have any liver trouble.  The October 1994 
service separation examination is also negative for any liver 
disorder.  In the accompanying Report of Medical History, he 
again indicated that he did not have any liver trouble.  As 
such, these records indicate that the veteran did not incur a 
chronic liver disorder in service.

The Board further notes that the veteran's post-service 
medical records are negative for any report or clinical 
finding that he has a liver disorder.  In the absence of a 
current disability, the veteran's claim of service connection 
for a liver disorder must be denied.

3.  Additional Matters

The Board has considered the veteran's contentions regarding 
the etiology of his claimed hypertension and liver disorder.  
However, as a layman, he is not qualified or competent to 
render opinions as to a medical diagnoses, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching these decisions, the Board has considered the 
matter of resolution of the benefit of the doubt in the 
veteran's favor.  However, it is noted that application of 
the benefit-of-the-doubt rule is only appropriate when the 
evidence is evenly balanced or in relative equipoise.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49, 53-56.  
Such is not the case in this instance where, as noted above, 
the evidence does not demonstrate that the veteran had 
hypertension which became manifest to a degree of 10 percent 
within one year following his separation from service, or 
that he currently has hypertension or a liver disorder.


ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease of the right knee from March 1, 1995, through July 
13, 1998, is denied.

A 30 percent rating for degenerative joint disease of the 
right knee, effective from July 14, 1998, is granted, subject 
to the law and regulations governing the payment of monetary 
awards.

An evaluation in excess of 10 percent for degenerative joint 
disease of the left knee from March 1, 1995, through July 13, 
1998, is denied.

A 20 percent rating for degenerative joint disease of the 
left knee, effective from July 14, 1998, is granted, subject 
to the law and regulations governing the payment of monetary 
awards.

Service connection for hypertension is denied.

Service connection for a liver disorder is denied.



	(CONTINUED ON NEXT PAGE)
REMAND

In regard to the veteran's claim of service connection for a 
torn ligament and cartilage in the left knee, the record 
discloses that, following issuance of the Statement of the 
Case in January 1996, additional evidence was received by the 
RO.  In particular, as reported above, the veteran was 
afforded VA examinations in July 1998 and June 2000.  
However, there is no indication that this evidence was 
formally reviewed by the RO in any rating action pertaining 
to the claim of service connection for a torn ligament and 
cartilage in the left knee.  As this evidence pertains to the 
veteran's left knee, a referral to the RO for review of this 
additional evidence and preparation of a Supplemental 
Statement of the Case is appropriate.  See Thurber v. Brown, 
5 Vet. App. 119, 124 (1993); 38 C.F.R. § 3.103(d) (2000).

Evidence received pursuant to 38 C.F.R. § 19.37(b) must be 
referred to the RO unless such consideration is waived by the 
veteran or representative, or unless the Board grants the 
benefits requested on appeal.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, formally entered on 
the record orally at the time of the hearing.  38 C.F.R. 
§ 20.1304(c) (2000).  No such waiver is in evidence.

The Board also observes that, during the pendency of the 
veteran's appeal, there has been a significant change in the 
law.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed before the date of enactment and not yet final as of 
that date.

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand is required for 
additional development, as well as for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001).

For the reasons stated above, this issue is REMANDED for the 
following:

1.  The RO should contact the veteran and 
request that he identify and/or provide 
any additional VA or non-VA medical 
evidence regarding the contended torn 
ligament and cartilage of the left knee.  
The RO must take the appropriate action 
to try to obtain any identified records.

2.  The RO must review the claims file to 
ensure that the new notification 
requirements and development procedures 
contained in §§ 3 and 4 of the VCAA (to 
be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

3.  The RO should adjudicate the issue of 
service connection for a torn ligament 
and cartilage in the left knee, and in so 
doing, specifically document 
consideration of the July 1998 and June 
2000 VA examination reports.  If further 
examination is required, the RO should 
take the appropriate action to have the 
veteran scheduled for another examination 
of his left knee.  The Board notes that 
the veteran has contended that the prior 
VA examinations were inadequate to 
determine whether he had a torn ligament 
or cartilage of the left knee.  

4.  If this benefit remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.

Thereafter, this case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this issue.  The veteran need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	TRUDY S. TIERNEY
	Actin Member, Board of Veterans' Appeals

 

